                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

DERALD JOHNSON                                                         CIVIL ACTION

VERSUS                                                                 NO. 18-6123

SLIDELL CITY                                                           SECTION "E" (3)

                                          ORDER

       Before the Court is the Motion to Compel [Doc. #38] filed by plaintiff Derald Johnson,

who has advised the Court that he wishes to withdraw the motion. Accordingly,

       IT IS ORDERED that the Motion to Compel [Doc. #38] is DISMISSED WITHOUT

PREJUDICE AS MOOT.

       IT IS FURTHER ORDERED that the oral hearing set on December 11, 2019 is

CANCELLED.

       New Orleans, Louisiana, this 9th day of December, 2019.




                                          DANA M. DOUGLAS
                                          UNITED STATES MAGISTRATE JUDGE
